This is a motion to file a petition for a mandamus against the judges of the Court of Civil Appeals of the Fifth Supreme Judicial District, to compel them to certify a question to this court on which there is an alleged conflict between the decision of that court and the decisions of other Courts of Civil Appeals. The procedure is very like that adopted in the case of the Texas Pacific Railway Co. v. T.H. Conner and others, this day decided. In this case, as in that, we are clearly of opinion that no conflict is pointed out, and therefore the motion is overruled.